Opinion filed February 15, 2007 















 








 




Opinion filed February 15, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00005-CR 
                                                    __________
 
                                     JON
PAUL WILSON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                 On
Appeal from the Criminal District Court No. 2
 
                                                           Dallas
  County, Texas
 
                                             Trial
Court Cause No. F96-23832 KI
 

 
                                                                   O
P I N I O N
On July 12, 2001, the trial court adjudicated Jon
Paul Wilson guilty of sexual assault of a child and assessed his punishment at
confinement for forty years.  On December
19, 2006, appellant filed in the trial court a pro se  notice of appeal.  When the notice of appeal was received in
this court, the clerk wrote the parties stating that it appeared that an appeal
had not been timely perfected and requesting that appellant file a response in
this court showing grounds for continuing the appeal.  A response has been filed.




In his response, appellant states that his trial
counsel failed to sufficiently assist him. 
This argument does not establish how this court could have jurisdiction
over an appeal from a 2001 order.  Absent
a timely notice of appeal under Tex. R.
App. P. 26.2 or compliance with Tex.
R. App. P. 26.3, this court lacks jurisdiction to entertain an
appeal.  Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).   Appellant may be able to secure an
out-of-time appeal by filing a post-conviction writ pursuant to Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).
The appeal is dismissed.
 
PER CURIAM
 
February 15, 2007       
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.